DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to an absorbent article, classified in A61F 13/15.
II. Claims 14-20, drawn to a non-absorbent article, classified in A61F 13/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design and function in that Group I is directed to a material with absorbent properties, and Group II is directed to a material with non-absorbent properties.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions are classified in separate search areas and require opposite search strategies in order to encompass the opposite nature of the inventions.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Angela Yonce on November 15th, 2022 a provisional election was made without traverse to prosecute the invention of Group 1, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the phalanges/appendage boot recited in claim 12 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected because it is outside of the word length range of 50-150 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
In regards to description of Figure 4, the “woven absorbent article” and “layer of porous carbonaceous material” are labelled 401 and 402 respectively. According to the drawings this is reversed. Relabel as appropriate.
The description of Figure 4 recites “ a layer of porous carbonaceous material in the center (402)” should read -- a layer of porous carbonaceous material (402) in the center.--
The description of Figure 8 recites “Shows a mode for carrying the invention in the form of a plug, used for nose bleeds ect… (801).” Should read --Shows a mode for carrying the invention in the form of a plug (801), used for nose bleeds ect…--
Appropriate correction is required.

Claim Objections
Claims 3 objected to because of the following informalities:    
Claim 3 recites “wherein the adsorbent porous carbonaceous material being any form” should read --wherein the adsorbent porous carbonaceous material is any form--
Claim 4 recites “according to claim 1 address pathogens” should read --according to claim 1, wherein the embodiments address pathogens--
Claim 5 recites “The invention in claim 1 is used” should read --The article in claim 1, wherein the article is used--
Claim 6 recites “The invention in claim 1 is used” should read --The article in claim 1, wherein the article is used--
Claim 13 recites “The embodiments of the invention according to claim 1, wherein the process thereof meaning by way of infusing the absorbent or non-absorbent article with the porous carbonaceous material is achieved by way” should read --The embodiments of the invention according to claim 1, wherein the infusion of the absorbent or non-absorbent article with the porous carbonaceous material is achieved by way”
Claim 17 recites “Wherein the article of claim 1 is a semi-permeable material in the form of a pouch.” This is an exact recitation of claim 10. It is assumed that this claim was meant to be dependent on claim 14 rather than claim 1 and this was just a typographical error and is therefore read as dependent on claim 14 for the purpose of examination.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the entrapment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4, 7, 9, and 13 recite the limitation "The embodiments" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "The invention" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "The invention" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the body cavity" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the invention" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “by way of adsorption the absorbent articles are to be inserted internally and/or completely cover” in lines 1 and 2. The term “adsorption” has an accepted meaning of “the adhesion of atoms, ions or molecules from a gas, liquid or dissolved solid to a surface” while the term “adsorption” is used by the claim to mean “a method of inserting internally and/or completely covering. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term is indefinite because the specification does not clearly redefine the term. For the purpose of examination “by way of adsorption” is interpreted to be referring to the method of contact between the adsorbent porous carbonaceous material and the odor-causing bacteria, pathogens, and adverse by-products as referenced in lines 4 and 5 of claim 9.
Claim 9 recites the limitation "the absorbent articles" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the odor-causing bacteria, pathogens, and adverse by-products" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the invention" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the process thereof" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the absorbent or non-absorbent article" in line 2.  There is insufficient antecedent basis for the limitation of the non-absorbent article in the claim.
Claim 13 recites the limitation "the production process" in lines 5 and 6.  There is insufficient antecedent basis for the limitation of the non-absorbent article in the claim.
Claim 13 recites the limitation “the latter of which” in line 6. It is unclear as to what element this limitation is referring to. For the purpose of examination this is being interpreted to be referring to the stages of the production process referenced in lines 5-6 of claim 13.
Claims 2, 3, 5, 7, and 13 recite the phrase “not limited to”. The phrase “not limited to” renders the claims indefinite because the claims include elements not actually disclosed (those encompassed by what is not limited), thereby rendering the scope of the claims unascertainable. See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Weathers (U.S. Publication 2002/0068891) in view of Church (U.S. Publication 2002/0128579).
Regarding claim 1, Weathers discloses an absorbent article (10) containing an unbound / freely associating (Paragraph [0038], charcoal poured into pouch) carbonaceous material (Paragraph [0038], powdered activated charcoal). Weathers does not expressly disclose the carbonaceous material being porous, adsorbent, or being for the purpose of entrapment, and/or treatment of odor, pathogens, and adverse biological by-products.  
	Regarding the purpose of entrapment, and/or treatment of odor, pathogens, and adverse biological by-products, Church, in the same field of endeavor of devices for wound treatment, teaches an absorbent article containing an adsorbent (Paragraph [0006]) porous (Paragraph [0006]) carbonaceous material (Paragraph [0006], activated charcoal) capable of the entrapment (Paragraph [0010], adsorption), and treatment of odor (Paragraph [0014]), pathogens (Paragraph [0011]), and adverse biological by-products (Paragraph [0015], bacterial toxins) for the purpose of providing an enhance adsorptive capacity through an enlarged specific surface area (Paragraph [0006]).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the carbonaceous material as disclosed by Weathers to be the carbonaceous material as taught by Church since both materials serve the same function of being placed within a wound treatment device for additional treatment of the wound. Simply substituting one carbonaceous material for another would yield the predictable results of including the carbonaceous material within the wound treatment article. See MPEP 2143.
Examiner additionally notes that the substitution would allow for the entrapment (Paragraph [0010], adsorption) and treating of odor (Paragraph [0014]), pathogens (Paragraph [0011]), and adverse biological by-products (Paragraph [0015], bacterial toxins) for the purpose of providing an enhance adsorptive capacity through an enlarged specific surface area (Paragraph [0006]) and thus provides an obvious rational for the substitution of the materials.
Regarding claim 2, Weathers in view of Church disclose the invention of claim 1, Weathers in view of Church further disclose an embodiment in the form of pouches (Paragraph [0015] of Weathers) and an embodiment in the form of bandages (Paragraph [0016] of Weathers).
Regarding claim 3, Weathers in view of Church disclose the invention of claim 1, Weathers in view of Church further disclose the adsorbent (Paragraph [0006] of Church) porous (Paragraph [0006] of Church) carbonaceous material (Paragraph [0006], activated charcoal of Church) being any form of activated carbon (Paragraph [0038], activated charcoal of Church) derived from wood or bone (Paragraph [0006] of Church).
Regarding claim 4, Weathers in view of Church disclose the invention of claim 1, Weathers in view of Church further disclose the absorbent article (10 of Weather) addressing pathogens (Paragraph [0011] of Church), adverse biological by-products (Paragraph [0015], bacterial toxins of Church) therein produced, and odor-causing bacteria (Paragraph [0011] of Church).
Regarding claim 5, Weathers in view of Church disclose the invention of claim 1, Weathers in view of Church further disclose the absorbent article (10 of Weather) being used to treat malodor (Paragraph [0014] of Church), tooth infections (Paragraph [0014] of Church), and nailbed infections (Paragraph [0036] of Church, nail fungus).
Regarding claim 6, Weathers in view of Church disclose the invention of claim 1, Weathers in view of Church further disclose the absorbent article (10 of Weather) being used internal insertion (Paragraph [0038] of Weathers, inside mouth). Weathers does not expressly disclose creating a clear and direct path for contact with odor-causing bacteria, pathogens, and adverse biological by-products. However, the device as disclosed by Weathers in view of Church would inherently perform this process in that the device (10 of Weathers) is used as a compress for wounds (Paragraph [0019] of Weathers) and therefore would be placed in direct contact with the wound. See MPEP § 2112.
Regarding claim 7, Weathers in view of Church disclose the invention of claim 1, Weathers in view of Church further disclose the absorbent article being a woven (Paragraph [0015], linen) textile material derived from natural material (Paragraph [0015], linen). Weathers in view of Church does not expressly disclose the material being derived from natural and synthetic materials. However, natural and synthetic material blends are well known in the art of absorbent materials and would have been recognized as a suitable substitute in the art for the intended purpose of being an absorptive material. It would therefore have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the linen fabric as disclosed by Weathers in view of Church for a natural synthetic blend. See MPEP § 2144.07.
Regarding claim 8, Weathers in view of Church disclose the invention of claim 3, Weathers in view of Church further disclose the an unbound / freely associating (Paragraph [0038], charcoal poured into pouch of Weathers) porous (Paragraph [0006] of Church) carbonaceous material (Paragraph [0006], activated charcoal of Church) acting to render ineffective (Paragraph [0005] of Church through adsorption) and inactive (Paragraph [0005] of Church through adsorption) odor-causing bacteria (Paragraph [0011] of Church), pathogens (Paragraph [0011] of Church), and any adverse biological by-products (Paragraph [0015], bacterial toxins) caused therein.
Regarding claim 9, as best understood with regard to the above 112 rejections, Weathers in view of Church disclose the invention of claim 1, Weathers in view of Church further disclose the absorbent article (10 of Weathers)being inserted internally (Paragraph [0038] of Weathers) creating a clear (see above rejection of Claim 6) and direct (see above rejection of Claim 6) path for which the odor-causing bacteria (Paragraph [0011] of Church), pathogens (Paragraph [0011]), and adverse biological by-products (Paragraph [0015], bacterial toxins) are to contact, by way of adsorption (Paragraph [0011] of Church), the adsorbent (Paragraph [0006] of Church) porous (Paragraph [0006] of Church) carbonaceous material (Paragraph [0006] of Church).
Regarding claim 11, Weathers as modified by Church in claim 1 does not expressly disclose the porous carbonaceous material being mixed with an essential oil, natural product, or mixtures thereof. However, Church teaches mixing (Paragraph [0033], combined) the charcoal with a natural product (Paragraph [0034], psyllium husk, starches, gelatins) for the purpose of producing a generally solid gel-like substance which can be formed in a mold (Paragraph [0033]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the porous carbonaceous material as disclosed by Weathers modified by Church in claim 1, to be mixed with a natural product, as taught by Church, for the purpose of producing a generally solid gel-like substance which can be formed in a mold (Paragraph [0033]).
Regarding claim 13, as best understood regarding the 112 rejections and claim objections listed above, Weathers in view of Church disclose the invention of claim 1, Weathers in view of Church further disclose the infusion (Paragraph [0039] of Weathers) of the absorbent article (Paragraph [0039] of Weathers) with the porous (Paragraph [0006] of Church) carbonaceous material (Paragraph [0006], activated charcoal of Church) being achieved by way of powder-coating (Paragraph [0039] of Weathers).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Weathers (U.S. Publication 2002/0068891) in view of Church (U.S. Publication 2002/0128579) as applied above in claim 1, and further in view of Yi et al. (U.S. Publication 2003/0093043). 
Weathers in view of Church disclose the invention of claim 1, Weathers in view of Church further disclose a material (Paragraph [0015], gauze) in the form of a pouch (12), but do not expressly disclose the material being semi-permeable. Yi et al., in the same field of absorptive articles, teaches a semi-permeable material (Paragraph [0047]) in the form of a pouch (10) for the purpose of allowing fluids to be interchanged through the walls while containing a substance within (Paragraph [0047]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pouch (12) of Weathers in view of Church to have been made of a semi-permeable material, as taught by Yi et al., for the purpose of allowing fluids to be interchanged through the walls while containing a substance within (Paragraph [0047]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Weathers (U.S. Publication 2002/0068891) in view of Church (U.S. Publication 2002/0128579) as applied above in claim 1, and further in view of Abrams (U.S. Publication 2006/0122548). 
Weathers in view of Church disclose the invention of claim 1, Weathers in view of Church further disclose the article being a textile material. Weathers in view of Church do not expressly disclose this material being in the form of a phalanges/appendage boot. Anderson in the same field of endeavor of wound therapy absorbent dressings, teaches a foam absorbent (Paragraph [0036]) in the form of an appendage boot (60) held in place by a fabric tube (Paragraph [0036]) for the purpose of improving blood circulation (Paragraph [0036]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the article as disclosed by Weathers in view of Church, to be in the form of a boot as taught by Anderson for the purpose of improving blood circulation in the lower extremities (Paragraph [0036]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamada (U.S. Patent No. 6,475,513) discloses a charcoal skin-care pouch.
Giglia et al. (U.S. Patent No. 4,565,727) discloses a non-woven activated carbon fabric.
Atkinson et al. (U.S. Patent No. 9,839,561) discloses a glove with an activated carbon layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER DANIEL SMITH whose telephone number is (571)272-8564. The examiner can normally be reached Monday - Thursday 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached by phone at 571-270-2775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER DANIEL SMITH/Examiner, Art Unit 3781                                                                                                                                                                                                        

/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771